Citation Nr: 1760209	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a chronic back disability, to include scoliosis.

3.  Entitlement to an initial compensable evaluation for left ear hearing loss.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for right ear hearing loss, entitlement to an initial compensable evaluation for left ear hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A chronic back disability was not manifested during service and is not shown to be related to active service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the January 2017 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

Service Connection

The Veteran seeks service connection for a back disability.  At his January 2017 hearing, the Veteran testified that he had pain in his back at about the waistline.  The Veteran testified that he had a football injury of his back during his sophomore year in high school, that he had not been able to play football in his junior year, but that he returned playing football in his senior year in high school and played for the entire season.  The Veteran testified that during active duty service, he was a police officer and that he hurt his back three times by wrenching it when he got into fights and when he pulled people out of cars.  He also testified that the way he wore his gun belt not only dug into his back but also caused backaches.  The Veteran testified that he never sought treatment during service.    

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed is whether a chronic back condition is factually shown during service.  The Board concludes it was not.

The service treatment records are absent complaints, findings or diagnoses of any spine problems during service.  On the clinical examination for separation from service, the Veteran's spine was evaluated as normal.  In addition, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, the Veteran denied ever having recurrent back pain.  He did, however, report frequent or severe headaches which were noted by the examiner to be occasional migraine headaches related to back pain since childhood which was never evaluated or diagnosed but responded to conservative treatment.   Thus, there is no medical evidence that shows that the Veteran suffered from a chronic back condition during service.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current spine disability.  The Veteran underwent VA examination in September 2011 at which time he was diagnosed as having chronic mild functional low back mechanical strain without radiculopathy.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current spine disorder and the Veteran's active duty service.  No medical professional, however, has ever related the Veteran's current spine disorder to his active duty service.  In August 2015, a VA physician opined that it was less likely as not that any current low back condition to include scoliosis/strain was incurred in or caused by service or events in service.  The physician noted that the Veteran's service treatment records were silent about any low back condition to include scoliosis/strain, that the entrance exam notation was not diagnostic nor even consistent with a diagnosis of scoliosis or chronic low back strain, and that spine radiographs from 2008 document "slight scoliosis" in the examination findings, which appeared to be a minimal finding.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of any spine condition until many years after service.  

The Board must also consider the Veteran's own opinion that his back disorder is related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his current back condition as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Thus, the record is absent evidence of a chronic back disorder during active duty service and competent evidence of a nexus between the Veteran's active duty service and currently diagnosed back condition.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic back disability, to include scoliosis, is denied.


REMAND

The Veteran has identified outstanding treatment records on his recently-submitted application for compensation based on unemployability.  The Veteran indicated that he received treatment for his hearing impairment and posttraumatic stress disorder (PTSD) from February 2016 to February 2017.  The last VA treatment records in the file are dated in August 2013.  As such, the case must be remanded so that these records can be obtained and associated with the file.

In addition, the Veteran testified in January 2017 that his hearing had gotten worse since his last VA examination. The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Veteran should be provided an opportunity to report for a current VA audiological examination to ascertain the current status of his service-connected left ear hearing loss.   

The Veteran also contends that his service-connected disabilities render him unemployable. 

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include PTSD rated as 70 percent disabling, tinnitus rated as 10 percent disabling, left ear hearing loss currently rated as noncompensably (zero percent) disabling, and hemorrhoids with fissures rated as noncompensably disabling.

In this case, the Board finds that additional development is warranted to determine whether a combination of the Veteran's service connected disabilities render him unemployable. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hearing loss, PTSD, and hemorrhoids that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as all VA treatment records from August 2013 to the present regarding hearing loss, PTSD, and hemorrhoids, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded VA examination(s) to determine the nature, extent and severity of his PTSD, left ear hearing loss, tinnitus, and hemorrhoids.  The examiner(s) are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.   In accordance with the latest worksheets for rating PTSD, hearing impairment, and hemorrhoids, the examiner(s) are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings and other evidence contained in the claims file, the examiner must fully describe all functional impairments due to a combination of his service-connected disabilities and discuss how or whether they would interfere with the ability to obtain or retain employment.  His educational background and work experience should be determined, to include any employment from which he has recently departed.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.  A complete rationale for any opinions expressed must be provided. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


